                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.        EDCV 17-00332-PA (KKx)                                             Date     January 21, 2019
 Title           United States of America v. Ardent White




 Present: The                  Kenly Kiya Kato, United States Magistrate Judge
 Honorable
                      Deb Taylor                                              RS-4 02-21-19
                     Deputy Clerk                                        Court Reporter / Recorder
                    Attorney Present for                        Attorney Present for Defendant/Judgment
                Plaintiff/Judgment Creditor:                                    Debtor:
                 Kathryn E. Van Houten                                               None
 Proceedings:               ORDER TO SHOW CAUSE


        Defendant and Judgment Debtor, Ardent White is ordered to appear on April 25, 2019,
at 10:00 a.m. before this Court, located in Courtroom 4, 3rd floor, United States Courthouse, 3470 12th
Street, Riverside, California 92501, and show cause why she should not be held in contempt of Court for
her failure to attend a judgment debtor examination on February 21, 2019, 10:00 a.m.




cc:      Ardent White
         1157 Canyon Wood Drive
         Corona, CA 92881

                                                                                                          :10

                                                                                       dts
                                                               Initials of Deputy
                                                               Clerk




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
